NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3768
                                       ___________

                                 JOHN A. HARTMANN,
                                                  Appellant

                                             v.

                     COMMISSIONER OF INTERNAL REVENUE
                      ____________________________________

                      On Appeal from the United States Tax Court
                                  (T.C. No. 14-6825)
                     Tax Court Judge: Honorable Kathleen Kerrigan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 20, 2016

               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                              (Opinion filed: July 22, 2016)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       John Hartmann appeals pro se from the Tax Court’s decision of August 21, 2015,

sustaining a notice of determination of the Internal Revenue Service Office of Appeals

that had upheld a proposed collection by levy of Hartmann’s unpaid income tax liabilities

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent
for the 2003, 2004, 2005, 2007, and 2008 tax years. Hartmann has litigated this kind of

issue here before, albeit unsuccessfully. See Hartmann v. Commissioner, 638 F.3d 248

(3d Cir. 2011) (affirming summary judgment in favor of the IRS concerning a levy upon

Hartmann’s property to collect unpaid taxes for the 2006 tax year); Hartmann v.

Commissioner, 351 F. App’x 624 (3d Cir. 2009) (affirming summary judgment in favor

of the IRS concerning a levy upon Hartmann’s property to collect unpaid taxes for the

2001 tax year). In this case, we will once again affirm the Tax Court’s judgment for the

reasons discussed below.

       The IRS mailed Hartmann a notice of intent to levy for delinquent taxes for the

years at issue here. Hartmann then requested a Collection Due Process (“CDP”) hearing.

Hartmann did not oppose the underlying tax liability but named “offer-in-compromise”

and “inability to pay balance” as reasons for the hearing. The IRS Office of Appeals

thereafter requested that Hartmann provide certain specific documentation in advance of

the hearing, including an installment agreement or an offer-in-compromise, a collection

information statement (Form 433-A), and any additional information that would explain

his failure to timely file his 2012 income tax return. Hartmann wrote to provide a

proposed installment plan and a completed Form 433-A, but not the other documentation

that the Office of Appeals had requested, including the 2012 tax return. The CDP

hearing then occurred on January 15, 2014, and on February 26, 2014, the Office of

Appeals issued a notice of determination sustaining the proposed collection action due to

the failure to provide the requisite documentation.



                                             2
       Hartmann petitioned the Tax Court for relief on March 25, 2014, arguing that the

Office of Appeals had abused its discretion. Hartmann eventually filed his 2012 tax

return on November 24, 2014. The Tax Court then issued an opinion on July 13, 2015,

and a decision on August 21, 2015, concluding that the Office of Appeals did not abuse

its discretion and that the IRS could proceed with the collection action. This appeal

followed.

       We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1) and exercise plenary

review of the Tax Court’s order. See Hartmann, 638 F.3d at 249. When, as here, the

underlying tax liability is not in issue, the determination of the IRS Office of Appeals in a

collection due process hearing is reviewed by both the Tax Court and the Court of

Appeals for an abuse of discretion. See Kindred v. Comm’r, 454 F.3d 688, 694 (7th Cir.

2006); Living Care Alternatives of Utica v. United States, 411 F.3d 621, 625 (6th Cir.

2005). We will “set aside determinations reached by the IRS during the CDP process

only if they are unreasonable in light of the record compiled before the agency.” Dalton

v. Comm’r, 682 F.3d 149, 154-55 (1st Cir. 2012).

       As with Hartmann’s most recent tax-related appeal, “we agree with the Tax Court

that the IRS did not abuse its discretion in sustaining the proposed levy where Hartmann

failed to comply with the requirements for filing a proposed collection alternative.”

Hartmann, 638 F.3d at 250. Here, Hartmann failed to timely provide the necessary

documentation in support of the installment plan that Hartmann proposed as a collection

alternative. Requiring that documentation, including Hartmann’s 2012 tax return, was

well within the Office of Appeals’ discretion. Cf., e.g., Christopher Cross, Inc. v. United

                                              3
States, 461 F.3d 610, 613 (5th Cir. 2006) (“The failure to timely pay owed taxes is a

perfectly reasonable basis for rejecting an offer in compromise relating to other unpaid

taxes.”); Olsen v. United States, 414 F.3d 144, 152-54 (1st Cir. 2005) (no abuse of

discretion in rejecting an offer in compromise where taxpayer failed to provide financial

information during the administrative hearing). The Tax Court was therefore correct to

conclude that the IRS could collect the proposed levy.

       In light of the foregoing, we will affirm the Tax Court’s judgment.




                                             4